Appeal by the defendant from a judgment of the County Court, Suffolk County (Gazzillo, J.), rendered September 19, 2000, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed, with costs.
We reject the defendant’s contention that he was deprived of the effective assistance of counsel (see, People v Baldi, 54 NY2d 137). The defendant’s attorney negotiated an advantageous plea agreement that limited the defendant’s exposure to any imprisonment by permitting him the opportunity to complete a drug treatment program (see, People v Mobley, 221 AD2d 376). In addition, there is no merit to the defendant’s contention that he was not provided with proper written notification of his termination from the drug treatment program (see, 14 NYCRR 1020.9 [f] [2], [3]). Florio, J.P., S. Miller, Friedmann, Adams and Prudenti, JJ., concur.